Citation Nr: 1507307	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-10 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness and to include as due to service connected disabilities.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness and to include as due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, two sons, brother, and friend



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to May 1991. He had service in Southwest Asia from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007 and February 2008 by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.

The Board remanded these claims in January 2010, August 2012, and August 2013 for additional development.  The Board finds that VA substantially complied with the Board's remand directives in developing the claims.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran has erectile dysfunction that qualifies as an undiagnosed illness or is otherwise related to service.

2.  The medical evidence of record does not show that the Veteran has a headache disability that qualifies as an undiagnosed illness or is otherwise related to service.



CONCLUSION OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  A headache disorder was not incurred in or aggravated by active service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters in August 2006 and August 2012. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the January 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in November 2006, December 2006, January 2012, March 2012, October 2012, October 2013, and November.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

The Veteran claims that he has erectile dysfunction and headaches due to exposure during active duty deployment to the Persian Gulf.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be presumed for Persian Gulf Veterans' undiagnosed illnesses, medically unexplained multisymptom illnesses, and any diagnosed illness that the Secretary of VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a) (West 2014); 38 C.F.R. § 3.317 (2014).

A chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2014). 

Therefore, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2014); 76 Fed. Reg. 81,834 (December 29, 2011). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf War Veterans.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56,703 (1998).  Service connection for a diagnosed illness still may be established if otherwise warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With regard to the presumption of service connection for disabilities occurring in Persian Gulf veterans, a qualifying chronic disability includes neurological signs or symptoms and signs or symptoms involving the skin.  38 C.F.R. § 3.317(b) (2014). 

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1)(2014).  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2) (2014).

Initially, the Board notes that the record shows the Veteran served in the Southwest Asia Theater of operations from December 1990 to May 1991.  Therefore, the Veteran had qualifying service in the Southwest Asia theater of operations.  38 C.F.R. § 3.317 (2014).

Sexual Dysfunction

A December 2006 VA examination report shows that the Veteran reported a decreased libido and stamina for the past year.  Before that, the Veteran reported that his sexual functioning was normal.  The examiner was unable to make a conclusion regarding whether the decreased libido was due to a Gulf War undiagnosed illness and reported that the Veteran's testosterone levels needed to be checked to determine if he had hypogonadism.

An undated private treatment letter from Dr. L.M., submitted in August 2009, shows that Dr. L.M., had been the Veteran's family physician for the past five years.  The letter notes that the Veteran had served in the army during the Gulf War and that he had several medical problems at an unusually early age.  Dr. L.M., reported that since Gulf War exposure, the Veteran had erectile dysfunction which he never had prior to service.  Dr. L.M. continued to note that Gulf War toxin exposure was the most likely or definite cause of the erectile dysfunction.  

A January 2012 VA examination report addendum notes that the Veteran reported erectile dysfunction onset about seven years prior to the examination.  He reported that the erectile dysfunction depended on his mood and when he was in better spirits, he was able to have intercourse.  The Veteran reported that he believed that the erectile dysfunction was related to depression and not Gulf War syndrome.

An October 2012 VA Gulf War examination report shows that the Veteran was diagnosed with erectile dysfunction.  The examiner reported that there was no known medical cause for the erectile dysfunction that could be identified.

A November 2013 VA examination report shows that the Veteran's erectile dysfunction was found to be less likely than not caused by service-connected psychiatric disability.  The Veteran reported erectile dysfunction onset in 2006, prior to the Veteran being prescribed medication for the psychiatric disabilities.  The examiner also referenced a National Institute of Diabetes and Digestive and Kidney Diseases (NIDDK) report that noted erectile dysfunction usually had a physical cause, such as disease, injury, or the side effects of drugs.  Any disorder that caused injury to the nerves or impaired blood flow in the penis had the potential to cause erectile dysfunction.  Diseases such as diabetes, hypertension, nerve diseases, and heart diseases accounted for a majority of erectile dysfunction cases.  The NIDDK report concluded that psychological factors such as stress, anxiety, guilt, depression, low-self-esteem, and fear of sexual failures could also cause ED.  Even when ED had a physical cause, psychological factors could make the condition worse.  The examiner then reported that the Veteran's mental health issues of depression and anxiety both onset immediately after discharge from military service in May 1991.  In December 2006, the Veteran reported a decreased libido and stamina for the past year, and before that, he described sexual functioning as normal.  The examiner therefore concluded that the Veteran's psychiatric disabilities were not the cause of erectile dysfunction as the Veteran's erectile dysfunction onset well after the psychiatric disability was diagnosed.  Further, the examiner noted that the Veteran's erectile dysfunction onset around the same time that he was diagnosed with hypertension which was a known cause of the sexual disorder as noted in the NIDDK report.  With regard to aggravation, the examiner noted that an opinion could not be provided without resorting to mere speculation whether it was as likely as not that erectile dysfunction was permanently aggravated beyond its nature progression by the service connection psychiatric disability.  The examiner noted that erectile dysfunction had multiple causes, including factors such as marital disagreements which had been documented in the Veteran's VA treatment records.  

The Board finds that the preponderance of the evidence shows that the Veteran diagnosed erectile dysfunction is not related to service.  The Veteran's service medical records are negative for reports of erectile dysfunction.  Moreover, the Veteran does not dispute that he did not have erectile dysfunction while on active duty.  During the August 2009 Board hearing, the Veteran reported that his erectile dysfunction began in 2006, approximately 15 years after separation from service.  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms or complaints of the claimed condition for at least 15 years after service, a factor that weighs against the claim.  

Furthermore, there is no competent evidence of record that relates the current diagnosed erectile dysfunction with active service.  The Board finds that the most probative evidence of record is the November 2013 VA examination report that shows that the Veteran's erectile dysfunction onset in 2006 which was also the same time frame that the Veteran was diagnosed with hypertension.  The examiner noted that hypertension is a known cause of erectile dysfunction.  Therefore, the Board finds that the competent and credible evidence of records shows that the Veteran's erectile dysfunction was not incurred in service as shown by the November 2013 VA examination report.  The Board finds that report to be the most persuasive evidence of record because a rationale, with supporting medical research, was stated and the examiner had access to the previous opinions to consider.

The Veteran also claims that his erectile dysfunction is related to an undiagnosed illness that occurred due to his service in the Persian Gulf.  However, the preponderance of the medical evidence of record does not show that the Veteran's currently diagnosed erectile dysfunction cannot be attributed to any known clinical diagnosis.  In fact, the Veteran's erectile dysfunction has been clinically diagnosed as due to his diagnosed hypertension.  Thus, the existence of a diagnosis and known clinical causation for the erectile dysfunction firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317 (2014). 

The Board acknowledges that the Veteran's private physician, Dr. L.M., reported that the Veteran's erectile dysfunction was associated with exposure to toxins during Gulf War deployment.  However, Dr. L.M. did not offer any reasons or basis for that conclusion nor was it indicated that Dr. L.M. reviewed the medical evidence contained in the claims file such as previous VA examination reports, or considered other causes, such as hypertension.  Therefore, the Board has assigned less probative value to that opinion.  The value of a physician's statement is dependent, in part, upon the extent to which it shows clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  Additionally, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (1995); Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Accordingly, the Board finds that the preponderance of the evidence of record shows that the currently diagnosed erectile dysfunction is not related to service, but is most likely related to nonservice-connected hypertension.  Therefore, service connection for a erectile dysfunction as an undiagnosed illness is not warranted.

To the extent that the Veteran has asserted that erectile dysfunction was caused by or aggravated beyond the nature progression by service-connected psychiatric disabilities, the Board finds that the preponderance of the evidence is against that claim.  The Board finds that the November 2013 VA examination report shows that after a review of the claims file, an interview with the Veteran, and a review of medical literature that the Veteran's erectile dysfunction was not caused by or aggravated beyond a normal progression by the Veteran's psychiatric disability.  The examiner noted that the Veteran had a psychological disorder many years before he reported symptoms of erectile dysfunction and before the Veteran began taking medications for a psychiatric disability.  Moreover, the Veteran reported normal sexual functioning prior to 2006, which the examiner noted was the same year he was diagnosed with hypertension.  The examiner found that the erectile dysfunction was not due to the psychiatric disability or medication for the psychiatric disability.  Therefore, the Board finds that the medical evidence shows that erectile dysfunction was not caused by his a service-connected psychiatric disability, but rather attributed to hypertension.  

With regards to the issue of whether erectile dysfunction was aggravated beyond the nature progression by a service connected psychiatric disability, the Board finds that the medical evidence is against that claim.  The November 2013 VA examiner noted that an opinion regarding aggravation could not be provided without resorting to mere speculation because erectile dysfunction had multiple causes, including factors such as marital disagreements.  The examiner noted that the Veteran's marital difficulties were noted in VA treatment records.  The examiner also reported having conducted a previous mental examination report concerning the Veteran in August 2012 that showed the Veteran had mild symptoms of a psychiatric disability.  Therefore, the Board concludes that while the examiner could not provide an opinion without speculation, an opinion was still provided that attributed any aggravation of the Veteran's erectile dysfunction to marital difficulties and that in the examiner's opinion, the currently diagnosed psychiatric condition would not be severe enough to cause aggravation of sexual functioning.

The Board finds that the preponderance of evidence is against a finding that erectile dysfunction was incurred in or aggravated by service or is due to or aggravated by any service-connected disability.  The Board further finds that the preponderance of the evidence of record attributes erectile dysfunction to a known clinical causation.  Therefore, the preponderance of the evidence is against the claim for service connection, and the claim must be denied.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Headache Disability

A review of the service medical records shows an absence of reports or treatments for headaches.  The Veteran has also provided an inconsistent history regarding the onset of symptoms but has maintained that the headaches are due to or caused by Southwest Asia Service, or alternatively are due to a service-connected psychiatric disability.  

An April 1991 Southwest Asia Demobilization Medical Evaluation shows that the Veteran did not report any injuries or disease while serving in the Southwest Asia region.  On a report of medical history the Veteran affirmatively noted that he did not have any frequent or severe headaches.

A November 2001 private treatment report shows that the Veteran affirmatively reported no history of headaches and a review of systems of headaches by the physician was normal.

A November 2004 private treatment report shows that the Veteran reported experiencing headaches two times per week.  

A July 2005 private treatment report shows that the Veteran denied any symptoms of headaches.

A November 2006 VA examination report shows that the Veteran reported chronic headaches that he asserted were due to an undiagnosed illness.  The Veteran reported that he attributed the headaches to stress during the Gulf War, but first noticed distinct headaches about a month after separation from service.  He described the headaches as dull with the location on both sides of his head.  He also reported some light sensitivity and nausea, with the headaches lasting an hour with treatment by Tylenol.  The Veteran reported that he was a forklift operator and that he had to stop work during a headache and meditate until it passed.  He did not report having to go home or into a dark room during headaches, although he stated that he went into a quiet room.  He reported experiencing two headaches per month since separation from service.  He also reported that stress and anxiety did not affect the headaches.  The examiner diagnosed the Veteran with a differential diagnosis of headache disorder not otherwise classified.  While it was noted that the Veteran had some migraine features, the headaches only lasted one hour and did not have the intensity or typical occasion for the full criteria of migraines.  The examiner then opined that a more specific etiology with headaches could not be provided, but that the Veteran reported they started in service.

A September 2007 private neurology treatment note shows that the Veteran reported onset of headache symptomatology ten years prior.  He also reported experiencing a bad headache three months ago and a previous bad headache eight to nine years prior.  The private physician diagnosed the Veteran with chronic daily headaches, primarily tension type, that may be related to sleep apnea and poor sleep.

An undated private treatment letter from Dr. L.M., submitted in August 2009, shows that Dr. L.M., had been the Veteran's family physician for the past five years.  The letter notes that the Veteran served in the army during the Gulf War and that he had several medical problems at an unusually early age.  Dr. L.M., reported that since Gulf War exposure, he had chronic headaches which he never had prior to service.  Dr. L.M. noted that Gulf War toxin exposure was the most likely or definite cause of headaches.  

A March 2012 VA Gulf War examination report shows that the Veteran was diagnosed with migraines including migraine variants.  The Veteran reported that he first started having migraines a couple of years after service and that since that time, he had a migraine every three to four months or up to once per year.  He reported that he had headaches while deployed during the Gulf War, but they were of normal intensity.  The examiner opined that it was less likely than not that the Veteran's headaches were incurred or caused by active service.  The examiner's rationale was that headaches were considered to be a specific diagnosed condition with etiology possibly linked with idiopathic thrombocytopenic purpura (ITP) or with stress.  The etiology of the headaches was not considered to be linked with Gulf War illnesses and the Veteran did not report onset until two years after being in Iraq.

An October 2012 VA Gulf War Examination report showed that the Veteran's headaches were not caused by ITP.

An October 2013 VA examination report shows that the Veteran's headaches were attributable to medication overuse, for hip pain, as a partial etiology.  The examiner noted that the Veteran had a varied history regarding onset of headache symptoms.  The examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by active service.  The provided rationale noted that a review of current medical literature did not indicate that a headache was a common symptom associated with ITP.  The examiner also noted that there was no association between the headaches and a cataract condition that was treated with good results.  The examiner then provided medical opinions that the Veteran's headaches were not aggravated beyond the nature progression by ITP, cataracts, or psychiatric conditions as a baseline level of severity was unable to be ascertained due to the Veteran's varying reports of manifestations.  Also noted by the examiner was that there was no evidence that the Veteran's psychiatric disorder permanently aggravated the headaches beyond the natural progression.  The examiner's rationale was that while stress and some psychiatric diagnoses are associated with increased frequency or severity of headaches, when there was improvement of those conditions, there was an improvement of the headache symptoms.  

The Board finds that the preponderance of the evidence shows that the Veteran diagnosed headache disorder is not related to service.  The Veteran's service medical records are negative for any reports of headaches.  The Board notes that the Veteran also affirmatively provided a response that he did not have headaches during service on an April 1991 demobilization examination report.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that the Veteran did not experience any symptoms or complaints of the claimed condition for at least 13 years after service, a factor that weighs against the claim.  

Furthermore, there is no competent evidence of record that relates the current diagnosed headache disability with active service.  A September 2007 private treatment report provided by a private neurologist diagnosed the headache disorder as being due to sleep apnea and poor sleep conditions.  Moreover, while the Veteran has maintained that he experienced headaches during service, he reported that he first experienced headaches in 1997, over five years after separation from service, when receiving treatment from the private neurologist.  The Board also notes that the October 2013VA examiner also did not find that the Veteran's headaches were incurred or due to active service, but found that they were more likely due to overmedication usage for hip pain.  The Board finds that examination report is the most persuasive because of the review of the evidence, including previous opinions, and examination of the Veterans.  That report also offers persuasive rationales for the opinions provided.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a headache disorder on a direct basis.

The Veteran also claims that the headache disorder is related to an undiagnosed illness that occurred due to service in the Persian Gulf.  However, the preponderance of the medical evidence of record does not show that the Veteran's currently diagnosed headache disorder cannot be attributed to any known clinical diagnosis.  In fact, the Veteran's headache disorder has been clinically diagnosed as headaches due to sleep issues and the over use of medication, providing a known medical causation for the condition.  Thus, the existence of a diagnosis for the Veteran's headache disorder firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317 (2014). 

The Board acknowledges that the Veteran's private physician, Dr. L.M., reported that the Veteran's headaches were associated with the Veteran's exposure to toxins during Gulf War deployment.  However, Dr. L.M. did not offer any reasons or basis for that conclusion, nor was it indicated whether or the extent to which that any medical evidence of record was reviewed.  Therefore, the Board has assigned less probative value to that opinion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support his opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  Additionally, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (1995); Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed headache disorder is not related to service, and is related to nonservice-connected causations such as medication overdose and sleep disorders.  Therefore, service connection for a headache disability as an undiagnosed illness is not warranted.

To the extent that the Veteran has asserted that a headache disorder was caused by or aggravated beyond it nature progression by a service connect psychiatric disability or ITP, the Board finds that the preponderance of the evidence is against the claim.  The Board finds that the October 2013 VA examination report shows that after a review of the claims file, an interview with the Veteran, and a review of medical literature, that the Veteran's headaches were not caused by or aggravated beyond a normal progression by ITP, cataracts, or a psychiatric disability.  The examiner noted that medical literature had not associated ITP or cataracts to cause or aggravate headaches beyond the nature progression.  Furthermore, while the examiner acknowledged that stress and some psychiatric diagnoses can be associated with an increase of frequency and severity of headaches, that was not the case with this Veteran, and that affect was only temporary.  Therefore, the Board finds that service connection is not warranted.  

The Board has also considered the statements submitted by the Veteran and family members in support of the claims on appeal, specifically, that he experienced headaches in service and that erectile dysfunction was caused by service-connected disabilities.  The Board finds that the Veteran and family members are lay persons and are competent to report observable symptoms they experiences through their senses such observing pain, headaches, and a decreased libido.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

However, the Board finds that the Veteran is not an accurate historian with regard to reporting the onset of headache symptoms.  On numerous occasion that Veteran has provided conflicting statement regarding the onset of headaches.  In 2001, he reported no headache symptoms.  In 2004, he reported experiencing headaches for the past two months.  In 2006, he reported experiencing headaches two months after service.  In 2007, he reported the first onset of headaches occurring in 1997.  In 2012, he reported onset two years after separation from service.  The Board finds that the inconsistencies regarding the Veteran's reported onset of headaches makes his statements not credible, because they are conflicting, and therefore of no probative value.  The Board finds that the competent and contemporaneous medical findings reported by various VA examiners and private physicians in outweigh the Veteran and his family's statements regarding headaches.

As for the Veteran's statements concerning the etiology of erectile dysfunction, the Board finds that is the type of disability that is not subject to a lay diagnosis.  The Veteran can report that he has a sexual dysfunction.  However, he does not have the medical expertise to discern the nature of the claimed disability, nor to provide an opinion regarding the etiology of any claimed disability.  The issue does not involve a simple diagnosis.  Thus, the Veteran's lay assertions are not competent or sufficient to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds the medical findings provided in this case outweigh the Veteran's statements regarding onset of a headache disorder and erectile dysfunction.  Competent evidence concerning the nature and extent of the claimed disabilities have been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examinations.  The VA examination reports and other medical evidence were all consistent in finding that the Veteran's headaches and erectile dysfunction were not related to active service nor were they caused or aggravated by any of his service connected disabilities.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's and family member's statements in support of his claim, and outweighs the private physician's opinion that did not offer a rationale for the findings. 

The Board finds that the preponderance of evidence is against a finding headaches were incurred in or aggravated by service or are due to or aggravated by any service-connected disability.  The Board further finds that the preponderance of the evidence of record attributes headaches to a known clinical causations.  Therefore, the preponderance of the evidence is against the claim for service connection, and the claim must be denied.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness and to include as due to service connected disabilities, is denied.

Entitlement to service connection for headaches, to include as due to an undiagnosed illness and to include as due to service connected disabilities, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


